DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 02/04/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,666,174 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant's arguments filed 02/04/2022 have been fully considered but they are not persuasive.
The Drawing Objections
Applicant’s traversal of the pending objections and rejections begins on page 6 of the Remarks as filed.  Applicant begins by traversing the pending drawing objections.  In light of amendments to the claims, the objections related to claims 15 and 17 are withdrawn.  The drawing objections relating to claims 3 and 11 are maintained.  Applicant contends that the use of “closed passageway” language is supported by the disclosure as filed at paragraph [0168] and figures 20 and 21.  Examiner respectfully disagrees.  Regardless of what Applicant wishes to call the portion of the passageway that overlaps with the paddlewheel, it is indisputably not a closed passageway.  As may be clearly seen in FIG 20, there is open space on at least either side of the paddlewheel.  Furthermore, the paddlewheel is not recited or disclosed as being a part of the passageway; instead, it exists within the passageway.  
At best, Applicant has an open passageway wherein the paddlewheel closes the open passageway off from the atmosphere.  This is not the same as a closed passageway; a closed passageway would prevent the paddlewheel from existing partially within the passageway and partially outside of the passageway.  Since the drawings clearly do not show a “closed passageway” at the location of the paddlewheel, the objection is maintained.
The §112 Rejections
Applicant next traverses the rejection of claim 15 under §112(a).  In light of the amendments to claim 15, the rejection is withdrawn.
Applicant next traverses the rejection of claims 2, 3, 6, 7, 8, 10, 11, 16, and 17 under §112(b).  In light of the amendments to claims 2, 16, and 17, the relevant rejections are withdrawn.  Regarding claims 6, 7, 8, and 10, Applicant has amended the claims to depend from claim 4.  Applicant has also cancelled claim 4, creating a new issue of antecedent basis for these claims and, thus, they must remain rejected under §112(b), albeit for slightly different reasons.  See below for a formal rejection of these claims.  Regarding claims 3 and 11, the amendments fail to overcome the pending rejections.  As discussed above, the passageway is not closed at the paddlewheel.  The paddlewheel may closed the passageway off from the atmosphere, but the passageway itself does not include the paddlewheel and therefore the passageway cannot be considered a “closed passageway.”  As such, the pending rejection of claims 3 and 11 under §112(b) is maintained.

The §102 Rejections
Applicant next traverses the rejection of claim 1 under §102(a)(1) as being anticipated by both Belarbi and Tkadlec.  In light of the amendments to claim 1, the rejections under §102(a)(1) are withdrawn.
The §103 Rejections
Applicant next traverses the rejection of claims 1, 2, 4-10, 12-14, and 16-21 under §103 as unpatentable over Drews in view of Belarbi.  Citing to MPEP §§2143.01, 2141.02, and 2145(X)(D), Applicant contends that the combination is improper as Drews allegedly “teaches away from modifying the power generator of Belarbi with the water passageway of Drews” and further argues that “one skilled in the art would not attempt to apply the ground-based power generator of Drews in the water-based power generator of Belarbi.”  Examiner respectfully disagrees.
Applicant first argues that the water passageway of Drews “has a slidable water gate that significantly decreases the depth of the water passageway prior to the water wheel unlike the claimed subject matter ….”  This argument is wholly unpersuasive.  Drews unambiguously teaches “a first flow passageway section” in the portion leading up to the slidable water gate.  Drews also unambiguously teaches “a second flow passageway having an increasing depth” in the portion after the slidable water gate.  Drews also unambiguously teaches that the first flow passageway “transitions into” the second flow passageway.  Thus, Applicant’s contention that Drews somehow differs from the instant claimed subject matter is fundamentally incorrect.  While Drews may differ from the instant disclosure, such differences are wholly irrelevant unless and until Applicant claims the differences.  
Applicant next argues that Drews differs from the claimed subject matter because “the water passageway after the water wells has a small depth, as shown, due to brick located above the water passageway unlike the claimed subject matter ….”  As above, this argument is wholly unpersuasive.  The claimed subject matter does not recite the depth of the water in the passageway, but instead merely recites “the second flow passageway transitioning into a third flow passageway having a second depth greater than the first depth.”  Drews unambiguously teaches that the third flow passageway has a depth that is greater than the first; the bottom of the third flow passageway is unambiguously deeper than the bottom of the first flow passageway.  Thus, Applicant’s contention that Drews somehow differs from the instant claim subject matter is, once again, fundamentally incorrect.  At best, Applicant’s arguments may be relevant to the depth of the passageway with respect to the water level.  
Applicant next takes their fundamentally incorrect assessments of Drews and summarily concludes that Drews somehow teaches away from a combination with Belarbi.  Applicant notably fails to provide any supporting arguments as to why the alleged failures of Drews amount to teaching away from the combination.  Neither of the arguments presented even suggest that Drews teaches away from the combination.  Similarly, neither of the arguments presented provides support for Applicant’s contention that “one skilled in the art would not attempt to apply the ground-based power generator of Drews in the water-based power generator of Belarbi.”  Indeed, these contentions are bafflingly unfounded and unsupported.
As a first point, Examiner notes that the arguments presented, were they true, would not even support an argument that Drews teaches away from the combination of record.  At best, the arguments would support an assertion that the combination fails to disclose each and every limitation of the claims.  Examiner notes, however, that Applicant’s characterization of Drews in view of the pending claims are fundamentally incorrect and rely upon the incorrect notion that the references need to teach more than what is claimed.  
In addition, the modification of record is made to Drews, not Belarbi.  Examiner’s proposed modification is to replace the brick and mortar walls with pontoon walls, as are used in Belarbi.  Such a modification would permit the system of Drews to be relocated in any body of water, thus permitting the operator to move the installation when certain bodies of water are less ideal for power production.  Applicant has completely failed to present any arguments rebutting this combination or motivation to combine.  Applicant has not pointed to any portion of Drews that would state or suggest that the walls could not or should not be replaced with other materials.  Indeed, Applicant’s arguments boil down to a piecemeal analysis of the references.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As Applicant has not provided any substantive arguments as to why Drews would teach away from Examiner’s proposed modifications, and because Applicant has not provided a compelling argument that the combination of record fails to teach each and every limitation of the pending claims, Examiner finds that the pending rejections remain proper, despite the amendments to the claims.  As such, the rejections are maintained, as detailed below.
Applicant next traverses the rejection of claims 3, 11, and 15 under §103 as unpatentable over Drews in view of Belarbi and Tkadlec.  Relying solely upon the flawed contentions with respect to Drews in view of Belarbi, Applicant asserts that because Drews allegedly fails to teach each and every limitation of the claims.  Examiner must note at this point that, at no point in the prior Remarks, once suggested that the combination failed to teach each and every limitation of the pending claims.  Instead, Applicant made flawed arguments that Drews taught away from making the combination and that one of ordinary skill would not seek to modify Belarbi based on the teachings of Drews.  As noted above, Drews does not in fact teach away from making the combination, and at no point did Examiner suggest that Belarbi would be the modified reference.  
Despite the clear language of the previous Office Action, Applicant goes on to assert that “Belarbi and Tkadlec does [sic] not add anything relevant to cure the deficiencies of Drews, because Belarbi and Tkadlek [sic] does [sic] not teach or suggest the base claimed subject matter of independent claims 1.”  Again, this argument is wholly unpersuasive.  As elaborated above, Drews is not deficient for the alleged reasons; Belarbi and Tkadlec obviously cannot cure deficiencies that do not exist.  Applicant makes no further arguments as to the subject matter or propriety of the combination.  As such, Examiner finds that the pending rejections remain proper, despite the amendments to the claims.  As such, the rejections are maintained, as detailed below.

Double Patenting
Applicant is advised that should claim 6 be found allowable, claim 5 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The cancellation of claim 4 has resulted in claim 6 being improperly dependent from a now-cancelled claim.  As claim 4 was incorporated into claim 1, claim 6 should now depend from claim 1.  This results in the scope of both claim 5 and claim 6 being identical, save for issues of formality (claim 5 now has a clarity issue resulting from the amendment; see below).  Examiner suggests cancellation of claim 5, as it is now deficient under §112(b), has no dependent claims, and is of identical scope to claim 5.  Appropriate amendments are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C.  112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C.  112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 6, 7, 8, 10, and 11 are rejected under 35 U.S.C.  112(b) or 35 U.S.C.  112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 3, the amended claim recites “a closed passageway with an upper surface closed to [the] atmosphere by the paddle wheel ….”  This amendment fails to cure the deficiencies identified in the previous Office Action.  First, the passageway does not have “an upper surface” at the location of the paddle wheel.  The passageway is still defined by the pontoons and a bottom wall; no portion of the definition of the passage includes an upper surface.  As such, the passageway cannot have “an upper surface closed to [the] atmosphere by the paddlewheel.”  It would appear that Applicant wishes to have the paddlewheel be configured as a “closure” for the upper opening of the passageway.  This configuration might be captured through language such as “wherein the … flow passageway is an open passageway; wherein the paddle wheel is configured to substantially close off a portion of the passageway from the atmosphere; and wherein the closed off portion of the passageway is a portion occupied by the paddlewheel.”  This language is merely exemplary and is not intended to indicate allowable subject matter.  Examiner notes that such a configuration would be unlikely to overcome the prior art of record because the combination of record would result in a substantially similar configuration.
Regarding claim 5, Applicant’s cancellation of claim 4 and inclusion of the cancelled subject matter into amended claim 1 has resulted in an issue of clarity within claim 5.  As amended, claim 1 now recites “a first flow passageway” and claim 5 also recites “a first flow passageway.”  Functionally, Applicant now claims two instances of “a first flow passageway.”  As mentioned above, Examiner suggests cancellation of claim 5.  Appropriate corrections are required.
Regarding claims 6, 7, 8, and 10, Applicant’s cancellation of claim 4 and amendments to claims 7, 8, and 10 have resulted in a lack of antecedent basis.  Each of the claims now depends from a cancelled claim and should be amended to instead depend from one of the remaining independent claims.  Appropriate corrections are required.  For purposes of examination, these claims will be examined as dependent from claim 1.
Regarding claim 11, the amended claim recites “a closed top side, closed sides, and closed bottom at the location of the paddle wheel, the top side is closed to [the] atmosphere by the paddle wheel.”  This amendment fails to cure the deficiencies identified in the previous Office Action.  First, the passageway does not have “a closed top side” at the location of the paddle wheel.  The passageway is still defined by the pontoons and a bottom wall; no portion of the definition of the passage (as found in claim 1) includes a top side, let alone a closed top side.  As such, the passageway cannot have “a closed top side … the top side is closed to [the] atmosphere by the paddle wheel.”  It would appear that Applicant wishes to have the paddlewheel be configured as a “closure” for the upper opening of the passageway.  This configuration might be captured through language such as “wherein the … flow passageway is an open passageway; wherein the paddle wheel is configured to substantially close off a portion of the passageway from the atmosphere; and wherein the closed off portion of the passageway is a portion occupied by the paddlewheel.”  This language is merely exemplary and is not intended to indicate allowable subject matter.  Examiner notes that such a configuration would be unlikely to overcome the prior art of record because the combination of record would result in a substantially similar configuration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C.  103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-14, and 16-21 is/are rejected under 35 U.S.C.  103 as being unpatentable over US 8593005 (Drews) in view of US 2013/0285383 (Belarbi).  
Regarding claim 1, Drews discloses:
A power generator (title), comprising: 
a platform comprising a bottom portion or wall (FIG 8, having a bottom wall and implicit side walls), the platform configured to define a three- dimensional (3D) flow passageway having a closed bottom extending along a length of the platform (semi-enclosed space bounded by side walls and bottom wall); 
a paddle wheel (1) comprising paddles (5), the paddle wheel mounted on the platform so that paddles rotate downwardly into the flow passageway (water flows under the wheel, which would inherently direct paddles downwardly into the passageway, see arrow showing direction of rotation in FIG 8); and 
an electrical generator driven by the paddle wheel to generate power (see title, abstract, FIG 11, and col 4 lines 1-5; generator rotor directly mounted to paddle wheel, therefore driven by paddle wheel), 
wherein the flow passageway is configured with a first flow passageway section having a first depth (FIG 8, unlabeled portion to the left of waterwheel having fixed depth), transitioning into a second flow passageway having an increasing depth (after unlabeled grate, a second flow passageway is defined by the curved lower wall; Examiner selects a vertical line passing through the rotational axis of the paddle wheel as the end of the second passageway), the second flow passageway transitioning to a third flow passageway having a second depth greater than the first depth (Examiner selects a vertical line passing through the rotational axis of the paddle wheel as the beginning of the third flow passageway; the depth is lower than a first depth).
Drews does not disclose: 
the power generator being a floating power generator comprising a floating platform comprising a pair of space apart pontoons connected together by a bottom portion of wall;
wherein the floating platform and paddle wheel are configured so that a cross- sectional flow area of the 3D flow passageway decreases exponentially along the 3D passageway to a location of the paddles of the paddle wheel operating in the 3D flow passageway to increase a speed of water flow operating on the paddles of the paddle wheel to increase power production.

Belarbi teaches a floating power generator (FIGS 1, 2) wherein:
the floating power generator comprises a floating platform (1) comprising a pair of space apart pontoons (3, 4) connected together by a bottom portion of wall (5);
wherein the floating platform and paddle wheel are configured so that a cross- sectional flow area of the 3D flow passageway decreases exponentially along the 3D passageway to a location of the paddles of the paddle wheel operating in the 3D flow passageway to increase a speed of water flow operating on the paddles of the paddle wheel to increase power production (FIG 2, opening between y and x, opening decreases exponentially due to curved surfaces of x and y).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Drews as taught by Belarbi for the purposes of being able to move the power installation to rivers or streams, or other bodies of water, for the purposes of harvesting mechanical energy from the flows without having to build substantial brick and mortar structures, and to more efficiently generate power by increasing the speed of the incident fluid prior to impacting the paddle wheel.
Regarding claim 2, Drews discloses:
A power generator (title), comprising: 
a platform comprising a bottom portion or wall (FIG 8, having a bottom wall and implicit side walls) defining a three- dimensional (3D) flow passageway having a closed bottom extending along a length of the platform (semi-enclosed space bounded by side walls and bottom wall), the 3D flow passageway having a first flow passageway section having a fixed first depth (FIG 8, unlabeled portion to the left of waterwheel having fixed depth), the first flow passageway transitioning into a second flow passageway having an increasing depth (after unlabeled grate, a second flow passageway is defined by the curved lower wall; Examiner selects a vertical line passing through the rotational axis of the paddle wheel as the end of the second passageway), the second flow passageway transitioning to a third flow passageway having a second depth greater than the first depth (Examiner selects a vertical line passing through the rotational axis of the paddle wheel as the beginning of the third flow passageway; the depth is lower than a first depth) and; 
a paddle wheel (1) mounted on the platform so that paddles rotate downwardly into the flow passageway (water flows under the wheel, which would inherently direct paddles downwardly into the passageway, see arrow showing direction of rotation in FIG 8); and 
an electrical generator configured to be driven by the paddle wheel (see title, abstract, FIG 11, and col 4 lines 1-5; generator rotor directly mounted to paddle wheel, therefore driven by paddle wheel), 
Drews does not disclose: 
the power generator being a floating power generator comprising a floating platform comprising a pair of space apart pontoons connected together by a bottom portion of wall;
the first flow passageway section tapering inwardly in a width dimension along a flow direction, and
the third flow passageway section having a fixed width.


Belarbi teaches a floating power generator (FIGS 1, 2) wherein:
the floating power generator comprises a floating platform (1) comprising a pair of space apart pontoons (3, 4) connected together by a bottom portion of wall (5);
the first flow passageway section tapering inwardly in a width dimension along a flow direction (FIG 2, opening between y and x, opening decreases exponentially due to curved surfaces of x and y)
and a third flow passageway section having a fixed width (Examiner selects the portion of the passageway between axis C and the point where the passageway begins widening as “a third flow passageway”).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Drews as taught by Belarbi for the purposes of being able to move the power installation to rivers or streams, or other bodies of water, for the purposes of harvesting mechanical energy from the flows without having to build substantial brick and mortar structures, and optimally delivering fluid to the water wheel by limiting the width of the passageway such that fluid does not pass around the paddles.
Regarding claim 3, Drews discloses:
A power generator (title), comprising: 
a platform comprising a bottom portion or wall (FIG 8, having a bottom wall and implicit side walls) defining a three- dimensional (3D) flow passageway having a closed bottom extending along a length of the platform (semi-enclosed space bounded by side walls and bottom wall), the 3D flow passageway having a first flow passageway section having a fixed first depth (FIG 8, unlabeled portion to the left of waterwheel having fixed depth), the first flow passageway transitioning into a second flow passageway having an increasing depth (after unlabeled grate, a second flow passageway is defined by the curved lower wall; Examiner selects a vertical line passing through the rotational axis of the paddle wheel as the end of the second passageway), the second flow passageway transitioning to a third flow passageway having a second depth greater than the first depth (Examiner selects a vertical line passing through the rotational axis of the paddle wheel as the beginning of the third flow passageway; the depth is lower than a first depth) and; 
a paddle wheel (1) mounted on the platform so that paddles rotate downwardly into the flow passageway (water flows under the wheel, which would inherently direct paddles downwardly into the passageway, see arrow showing direction of rotation in FIG 8); and 
an electrical generator configured to be driven by the paddle wheel to generate power (see title, abstract, FIG 11, and col 4 lines 1-5; generator rotor directly mounted to paddle wheel, therefore driven by paddle wheel), 
wherein the paddle wheel is configured to substantially close off a portion of the passageway from the atmosphere; and wherein the closed off portion of the passageway is a portion occupied by the paddlewheel (e.g., FIG 8 depicts the paddlewheel extending through an opening in the surface the person stands on, and the paddlewheel also substantially close off a portion of the flow passageway from the atmosphere in the same way the paddlewheel of the instant disclosure does).

Drews does not disclose: 
the power generator being a floating power generator comprising a floating platform comprising a pair of space apart pontoons connected together by a bottom portion of wall;
the first flow passageway section tapering inwardly in a width dimension along a flow direction, and
the second flow passageway section having a fixed width, and
the third flow passageway section having a fixed width, and
wherein the … flow passageway is an open passageway.

Belarbi teaches a floating power generator (FIGS 1, 2) wherein:
the floating power generator comprises a floating platform (1) comprising a pair of space apart pontoons (3, 4) connected together by a bottom portion of wall (5);
the first flow passageway section tapering inwardly in a width dimension along a flow direction (FIG 2, opening between y and x, opening decreases exponentially due to curved surfaces of x and y), and
the second flow passageway has a fixed width (when combined, the second passageway of Drews would correspond to the space in Belarbi FIG 2 between point 13 and axis C; the passageway has a fixed width in this space), and 
a third flow passageway section having a fixed width (Examiner selects the portion of the passageway between axis C and the point where the passageway begins widening as “a third flow passageway”), and
wherein the flow passageway is an open passageway except at the location of the paddlewheel (FIG 1).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Drews as taught by Belarbi for the purposes of being able to move the power installation to rivers or streams, or other bodies of water, for the purposes of harvesting mechanical energy from the flows without having to build substantial brick and mortar structures, and optimally delivering fluid to the water wheel by limiting the width of the passageway such that fluid does not pass around the paddles.
Regarding claim 5, the first combination discloses the limitations as set forth in claim 1, and Belarbi further discloses:
wherein the flow passageway is configured with a first flow passageway tapering inwardly in a width dimension (FIG 2, opening between curved surfaces X and Y).
Regarding claim 6, the first combination discloses the limitations as set forth in claim 1, and Belarbi further discloses:
wherein the flow passageway is configured with the first flow passageway tapering inwardly in a width dimension (FIG 2, opening between curved surfaces X and Y).
Regarding claim 7, the first combination discloses the limitations as set forth in claim 1, and Belarbi further discloses:
wherein the second flow passageway has a fixed width (when combined, the second passageway of Drews would correspond to the space in Belarbi FIG 2 between point 13 and axis C; the passageway has a fixed width in this space).
Regarding claim 8, the first combination discloses the limitations as set forth in claim 1, and Belarbi further discloses:
wherein the third flow passageway has a fixed width (when combined, the third passageway of Drews would correspond to the space in Belarbi FIG 2 between axis C and the threshold where the passageway begins to widen; the passageway has a fixed width in this space).
Regarding claim 9, the first combination discloses the limitations as set forth in claim 1, and Belarbi further discloses:
wherein the second flow passageway (when combined, the second passageway of Drews would correspond to the space in Belarbi FIG 2 between point 13 and axis C; the passageway has a fixed width in this space) and third flow passageway (when combined, the third passageway of Drews would correspond to the space in Belarbi FIG 2 between axis C and the threshold where the passageway begins to widen; the passageway has a fixed width in this space) have a fixed width.

Regarding claim 10, the first combination discloses the limitations as set forth in claim 1, and Belarbi further discloses:
wherein the first flow passageway is configured with an open top, closed sides, a closed bottom flow passageway (FIG 1, open air in front of and behind paddle wheel; pontoons 3 and 4 form closed sides, and bottom 5 forms closed bottom).
Regarding claim 11, the first combination discloses the limitations as set forth in claim 1, and further discloses:
wherein the 3D flow passageway is configured with a closed top side, closed sides, and closed bottom at the location of the paddle wheel, the top side is closed to [the] atmosphere by the paddle wheel (the paddle wheel of Drews closes a corresponding portion of the passageway off from the atmosphere).
Regarding claim 12, the first combination discloses the limitations as set forth in claim 1, and Belarbi further discloses:
wherein inner sides of the pair of pontoons located along a first flow passageway section taper inwardly along the first flow passageway and the bottom portion is located at a fixed first depth defining the first flow passageway (FIG 1, 2; pontoons 3, 4, have curved surfaces X and Y that taper inwardly; bottom 5 is located at a fixed depth).
Regarding claim 13, the first combination discloses the limitations as set forth in claim 1, and Drews further discloses:
wherein the paddle wheel comprises folding paddles (FIG 8, paddles 5 fold back and forth based on rotational position; see col 3 lines 3-36).
Regarding claim 14, the first combination discloses the limitations as set forth in claim 13, and Drews further discloses:
wherein each folding paddle comprises a hinge having a pin (FIG 5:9).
Regarding claim 16, the first combination discloses the limitations as set forth in claim 1, and Belarbi further discloses:
wherein the bottom portion or wall at an inlet to the flow passageway is aligned with the water flow (bottom 5 allows fluid flow into the system, and is therefore “aligned” with the water flow).
Regarding claim 17, the first combination discloses the limitations as set forth in claim 1, and Drews further discloses:
wherein the bottom portion or wall at the inlet to the flow passageway angles upwardly to decrease the cross-sectional flow area downstream of the inlet (FIG 8, unlabeled angled piece rising from left to right beginning at the fixed depth and ending prior to the paddle wheel).
Regarding claim 18, the first combination discloses the limitations as set forth in claim 1, and Drews further discloses:
wherein the floating platform and paddle wheel are configured so that outer ends of the paddles of the rotating paddle wheel are in close proximity to the bottom portion or wall of the floating platform (paddles 5 are in close proximity to the bottom of the passageway during at least one point in the rotation of the paddle wheel).

Regarding claim 19, the first combination discloses the limitations as set forth in claim 1, and Drews further discloses:
wherein the bottom portion or wall is a bottom plate structure defining a bottom of the flow passageway (unlabeled bottom surfaces of Drews form a bottom of the flow passageway; similarly the bottom plate 5 of Belarbi forms a bottom of the flow passageway).
Regarding claim 20, the first combination discloses the limitations as set forth in claim 1, and Drews further discloses:
wherein the paddle wheel comprises a continuous closed outer ring (2) having folding paddles hinged thereon (5), the paddle wheel configured to prevent wall leaking around ends of the paddle wheel and into an interior of the paddle wheel (as shown in FIG 8, no water reaches the interior of the water wheel, therefore the paddle wheel is configured to prevent wall leaking around the ends of the paddle wheel).
Regarding claim 21, the first combination discloses the limitations as set forth in claim 20, and Drews further discloses:
wherein an effective cross-section flow area is defined between an outer surface of the closed outer ring of the paddle wheel and bottom portion or wall of the flow passageway (a cross-section is merely an arbitrary subsection or subview of the whole; as such, “an effective cross-section flow area” may be defined between ring 2 and unlabeled bottom wall).

Claim 15 is/are rejected under 35 U.S.C.  103 as being unpatentable over Drews in view of Belarbi and US 2013/0241206 (Tkadlec).
Regarding claim 15, the first combination discloses the limitations as set forth in claim 1, but does not explicitly disclose:
wherein the inlet to the flow passageway is configured to have a variable configuration.

Tkadlec teaches a floating power generator (abstract, FIGS 1-5) having a covering for the paddlewheel and generator (FIG 4:402) such that “a closed passageway” is formed at the paddlewheel, wherein the inlet may be variably configured to include a debris screen (FIG 4:404).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Drews as taught by Belarbi and Tkadlec for the purposes of being able to move the power installation to rivers or streams, or other bodies of water, for the purposes of harvesting mechanical energy from the flows without having to build substantial brick and mortar structures, and optimally delivering fluid to the water wheel by limiting the width of the passageway such that fluid does not pass around the paddles, and furthermore for protecting electrical components of the generators from rainfall or fluid that may come over the top surface of the floating power generator, and to prevent large objects from entering into the passageway and damaging the paddle wheel or generator components.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050. The examiner can normally be reached Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS (TC) PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS K QUIGLEY/Examiner, Art Unit 2832 


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832